Thomas., S.—
Tbe decedent was a non-resident of this State, and none of his personal assets were located here or are claimed to be subject to taxation under our laws. He owned real property in this State and county, which the appraiser finds to be of1 the value, over proper deductions, of $11,700, and he recommends a tax at the rate of one per centum on $5,000, the amount of the interest claimed to pass to Amos Sheffield Chesebrough, a brother of the decedent, and a tax at the rate of five per centum on $6,700, the value of an interest supposed to be transferred by the will of the decedent to the “ Chesebrough Protestant Orphan Asylum of Summit, N. J.” The tax was so fixed by a formal order made on the appraiser’s report, and an appeal from that order is now before me. Amos Sheffield Chesebrough, the brother, is a legatee under the will of the decedent of a sum of money in excess of $5,000. There are other legacies, and it is hard to perceive on what theory the appraiser concluded that just that amount of his legacy, and no more, is chargeable against the New York real estate, and that none of the other legacies are so chargeable in any amount. Assuming him to be right in this, the interest passing, because of .this legacy to a brother, is an interest in land, and is not taxable. Matter of Sutton, 3 App. Div. 208; Matter of Offerman, 25 id. 94. By the will of the decedent, he expressed a wish that, upon certain specified contingencies, a corporation should be created, to be known as the “ Chesebrough Protestant Orphan Asylum,’ which should receive an interest in his estate. No such corporation has even been created, and no interest can pass to a body corporate which has no existence. The order fixing the tax is, therefore, in all respects, reversed and annulled. One of the official appraisers will be designated to make a new appraisal.
Order reversed.